*530OPINION
By KUNKLE, PJ.
'•"If the construction urged by the defend-, ant is correct, then the coui’t properly sustained the motion for judgment on the pleadings.
Counsel have favored the court with unusually exhaustive briefs,' in wl/':oh many authorities are cited and discussed in detail.
We have' considered these bi’iefs with, care, but shall not undertake an extended discussion of the authorities so cited, but will merely announce the conclusion at which we have arrived after an examination of such authorities.
There has also been filed with' us1'the written opinion of "Judge Reynolds of the Court of Common Pleas, in which the pertinent facts .are stated and a number of con trolling decisions ai’e cited .and discussed. We think this deed speaks for itself and discloses that the plaintiff' is' entitled' to remove, within the timé and xmder'thé terms specified in the reservation;" stone from the pi’emises. ■'
The reservation recites that he is entitled1' “to remove stone .from the px’emises!” Not necessarily all of the stone nor any particular portion thereof, but the right to remove stone. The City does not' question his right to remove stone during the time and in the manner-specified in the reservation.
The plaintiff, howevc-r, seeks to recover damages in the sum of $14,000.00 and' to enjoin the City-from further removal of the stone until such time-as he-will be able to sell his said stone to the-best- ad-i'antage and receive what the same is reasonably worth, etc., etc.
. The lights of the parties must be determined by the deed in question, and as above' stated wc think the deed speaks for' itself. *531It is unambiguous and therefore not susceptible of being modified by oral testimony It is a warranty deed in fee simple in which the plaintiff as the grantor in the granting clause grants, bargains, sells and conveys to the defendant the real estate described by metes and bounds.
Our consideration of the authorities leads us to the same conclusion as that which was reached by the trial court and the judgment of the lower court will be affirmed 'for the reasons stated in more or less detail in the written opinion of Judge • Reynolds.
BARNES and HORNBEOK, JJ, concur.